Case: 16-10689      Document: 00513930574         Page: 1    Date Filed: 03/29/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                        United States Court of Appeals

                                    No. 16-10689
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                       March 29, 2017
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

ASHTON ADELE HUGHES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:14-CR-418-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Ashton Adele Hughes appeals the district court’s revocation of her
supervised release, arguing that the evidence failed to establish that she
violated the conditions of her supervised release by constructively possessing
methamphetamine and heroin and by associating with a person convicted of a
felony. A district court may revoke a term of supervised release upon a finding,
by a preponderance of the evidence, that the defendant violated a condition of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10689    Document: 00513930574     Page: 2   Date Filed: 03/29/2017


                                 No. 16-10689

supervised release. See 18 U.S.C. § 3583(e)(3); United States v. Hinson, 429
F.3d 114, 118-19 (5th Cir. 2005).     The district court’s decision to revoke
supervised release is reviewed for an abuse of discretion. United States v.
Grandlund, 71 F.3d 507, 509 (5th Cir. 1995), opinion clarified, 77 F.3d 811 (5th
Cir. 1996). When the sufficiency of the evidence is challenged on appeal, this
court must “view the evidence and all reasonable inferences that may be drawn
from the evidence in a light most favorable to the government.” United States
v. Alaniz-Alaniz, 38 F.3d 788, 792 (5th Cir. 1994) (internal quotation marks
and citation omitted).    The district court can “choose among reasonable
constructions of the evidence,” and the evidence is sufficient if a reasonable
trier of fact could have reached the district court’s conclusion. Id. (internal
quotation marks and citation omitted).
      Viewing the evidence in the light most favorable to the Government,
Hughes’s assertion that there was insufficient evidence to revoke her
supervised release is unavailing. A reasonable trier of fact could determine
that Hughes violated the conditions of her supervised release by possessing
methamphetamine and heroin and by associating with a convicted felon while
he was involved in known illegal activity. See Grandlund, 71 F.3d at 509;
Alaniz-Alaniz, 38 F.3d at 792. Therefore, the district court’s judgment is
affirmed.
      AFFIRMED.




                                       2